Citation Nr: 0731539	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine

3.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
June 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in June 2007.  A 
transcript of that hearing is of record.

(Consideration of the appellant's claim for an increased 
rating for prostatitis is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The veteran does not have degenerative disc disease of 
the lumbar spine that is attributable to his military 
service.

2.  The veteran does not have bipolar disorder that is 
attributable to his military service; a bipolar disorder was 
not manifested within a year of the veteran's separation from 
service.




CONCLUSIONS OF LAW

1.  The veteran does not have degenerative disc disease of 
the lumbar spine that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304.  (2007). 

2.  The veteran does not have bipolar disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2004, July 2004, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  The Board notes that the RO made several requests to 
obtain the veteran's social security records from the Social 
Security Administration (SSA) including in June 2006, 
November 2006, and January 2007.  In August 2006, the RO was 
informed that the veteran's records could not be obtained 
because the records were located at the Office of Hearing and 
Appeals.  SSA told the RO to submit a new request in 90 days.  
Follow up requests were faxed in November 2006 and January 
2007.  In December 2006 SSA responded stating that the 
veteran's folder had been forwarded to the district office 
and that the RO needed to fax their request to that office.  
The RO then proceeded to request the records from the 
district office in March 2007 and again in April 2007.  In 
late April 2007 the district office informed VA that they did 
not have the veteran's records, and suggested sending another 
request to the original SSA office and not the district 
office.  Finally, the RO did obtain the veteran's SSA 
records, through his accredited representative, which 
included a decision from the Office of Hearing and Appeals 
dated in June 2005.  VA has no duty to inform or assist that 
was unmet.

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including psychoses, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2006).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Degenerative Disc Disease of the Lumbar spine

The veteran's service medical records contain a June 1987 
entry noting complaints of low back pain all weekend and a 
January 1988 entry from the urology clinic, diagnosing the 
veteran with chronic prostatitis and noting that he presented 
complaining of radiating low back pain.  In addition, the 
veteran checked "yes" for recurrent back pain at his May 
1988 separation examination, although the clinical evaluation 
at separation indicated that the spine was normal.

An August 1988 record from the Columbia South Carolina VA 
medical center, (VAMC), noted that the veteran was seen for 
back pain, however an x-ray taken at that time showed normal 
alignment with no blastic lesion, no disc space abnormality 
and stated that the sacroiliac joints were patent and clear.

The record contains private treatment records related to 
treatment and surgeries for recurrent herniation, 
degenerative disc disease, and spinal fusion.  Specifically, 
records from PeeDee Orthopaedic Associates, P.A., dated from 
1997 through 2003 noted a lumbar discectomy in January 1997, 
degenerative changes and recurrent herniation; treatment 
records from the Carolina Pines Regional Medical Center, 
dated from 2001 through 2003, diagnosed the veteran with 
acute exacerbative lumbar disc disease; operative reports 
from the McLeod Regional Medical Center dated in March 2003 
and August 2003, diagnosed the veteran with degenerative disc 
disease at the L5-S1 level and noted that he underwent a 
lumbar microdiscectomy for recurrent disc herniation; and a 
letter from A.A., M.D dated in July 2003 noted disabling low 
back pain with symptoms of radiculopathy.  The Board notes 
that none of the above mentioned records discusses a possible 
nexus between any current back problem, including 
degenerative disc disease, and military service.

A January 2004 letter from A.A., M.D., stated that the 
veteran was a long-time patient of his and noted that he had 
been treating the veteran for chronic back pain and bipolar 
disorder.  He stated that he had reviewed the in-service 
medical treatment records and his current treatment records 
and it was his opinion that more likely than not, the 
veteran's chronic back pain and recurrent surgeries were 
directly related to the injuries that the veteran incurred in 
service and were aggravated by the service-connected 
conditions.

A February 2005 VA examination by A.T., M.D., noted that the 
veteran developed intermittent low back pain during active 
duty in approximately 1986.  At that time, the veteran was 
told that he had prostatitis and no further development 
occurred.  The veteran reported that the herniated disc 
developed in 1986, when he was in a squatting position.  The 
examiner noted that the veteran had had several surgeries on 
the lumbar spine, including a 1997 surgery for a herniated 
disc, then again in 2003 for the L4-5 disc, and eventually, 
in 2003, he needed a fusion.  The examiner noted that the 
pain in the lumbar spine was still present and radiated to 
the right leg and the three first toes of the right foot.  
The examiner diagnosed the veteran with low back pain due to 
L5-S1 ruptured disc with left S1 radiculopathy due to the 
fact that he had an absent left Achilles reflexes and the 
compression was of the left S1 root. 

A March 2005 Spine Examination by the same physician, noted 
that the veteran had prostatitis while in the military in the 
1980s, yet the examiner noted that the veteran did not have 
any back problem consistent with herniated disc until the 
1990s when he had the first laminectomy in 1997 for a 
ruptured disc at L5-S1, and noted that this disc re-ruptured 
and he needed a second microdiscectomy with fusion.  At this 
examination, the examiner diagnosed the veteran with a 
herniated disc at L5-S1 with recurrence of the disc problem.  
The examiner specifically opined that there was no evidence 
that the veteran had a ruptured disc while in the military 
and yet he did have prostatitis.  He further commented that 
the neurological examination showed problems related to S1 
radiculopathy on the left side secondary to the herniated 
disc and the laminectomy.

Outpatient treatment records from the Columbia VA medical 
center contain multiple entries noting the pain experienced 
by the veteran in his lower back.  Specifically, a September 
2004 entry noted that the veteran had pain in his upper 
thighs that was coming from his back and stated that he 
cannot get comfortable no matter what position he was in.  
The examiner assessed the veteran with failed back surgery 
with acute pain.  A May 2005 notation assessed the veteran 
with a failed back and contained a notation stating that the 
physician, E.N., M.D., did not think there was anything in 
the records to suggest that his back was service connected. 

Here, current VA and private treatment records diagnose the 
veteran with recurrent disc herniation and degenerative disc 
disease.  In addition, the service medical records contain 
complaints related to lower back pain and one month after 
discharge, an August 1988 record noted complaints of back 
pain.  However, medical records documenting complaints of 
back pain in service appear jointly with attacks of the 
veteran's prostatitis, suggesting that the veteran's in-
service back pain was associated with his prostatitis.  
Further pointing to the conclusion that the veteran's in-
service complaints of back pain were related to his 
prostatitis, is the fact that the veteran's 1988 discharge 
examination showed a normal spine, and significantly, the 
service medical records do not contain evidence of any back 
related injury or disease, despite the veteran's allegation 
that his first herniated disc developed in service in 1986.  
In fact, the February and March 2005 VA examiner specifically 
stated that although the veteran had prostatitis while in the 
military, there was no evidence of an objective back 
disability until 1997 when the veteran underwent a 
laminectomy for a ruptured disc.  There is also the May 2005 
assertion by E.N., M.D., a VA physician, opining that after 
reviewing the service medical records, he could not find 
anything that would suggest that the veteran's current back 
disability was related to service. 

The evidence indicating a nexus between the veteran's 
currently diagnosed degenerative disc disease and/or 
recurrent disc herniation and in-service complaints, 
treatment or injury is not persuasive.  The Board notes that 
Dr. A., the veteran's private physician, opined that more 
likely than not, the veteran's chronic back pain and 
recurrent surgeries were directly related to the injuries 
that the veteran incurred in service and were aggravated by 
the service connected conditions.  However, Dr. A. did not 
specify what in-service injury he was referring to, and as 
noted above, the service medical records do not reference any 
in-service back injury.  Further, although Dr. A. contended 
that the veteran's current back pain and recent surgeries 
were "aggravated by the service connected conditions", Dr. 
A. did not specify what service-connected condition(s) he was 
referring to (although the Board assumes prostatitis), nor 
did he provide any additional rationale to support his 
contention that the veteran's current back disabilities were 
aggravated by his service-connected prostatitis or in any 
other way related to his time spent on active duty.  

The Board finds that the greater weight of the evidence is 
against a finding of a nexus between the veteran's current 
degenerative disc disease and his military service.  The 
Board is not persuaded by Dr. A.'s January 2004 statement 
that the veteran's current back disability is related to 
service, but instead gives greater weight to the February and 
March 2005 VA examiner's opinion because the VA examiner 
offered an explanation to support his assertion and 
accurately stated the relevant facts, whereas Dr. A. did not 
explain the rationale behind his opinion and incorrectly 
referred to in-service "injuries" that are not documented 
in the service medical records.  As such, the Board finds 
that service connection for degenerative disc disease of the 
lumbar spine is not warranted.

Bipolar Disorder

In this case, the service medical records do not contain a 
diagnosis of any type of mental disorder.  There is no 
mention of bipolar disorder, depression, anxiety, mania, or 
any other mental illness.  However, the service medical 
records do note that the veteran was seen in the mental 
health clinic on several occasions from June 1982 to February 
1987, for problems with anger management, marital 
dysfunction, and alcohol abuse.

In April 2006, the veteran was afforded a VA examination for 
mental disorders.  The examiner gave the veteran an Axis I 
diagnosis of alcohol dependence and possible malingering 
versus depressive disorder or anxiety related disorder; an 
Axis II diagnosis was deferred; an Axis III diagnosis was 
deferred; and an Axis IV diagnosis of problems with primary 
support group, problems related to social environment, 
occupational problems, and economic problems.  The examiner 
stated that the veteran presented with a very complicated 
psychiatric history, noting that the veteran had been treated 
previously for different diagnoses and the veteran reported 
some symptoms consistent with each of these diagnoses, but 
did not meet the full criteria for any of them.  The examiner 
noted that the veteran had been diagnosed with bipolar 
disorder in the past, and he reportedly had a strong family 
history of bipolar disorder.  

The veteran reported that his thoughts race, which, the 
examiner noted, would be a symptom of bipolar disorder; 
although the veteran went on to say that his thoughts race 
all the time unless he is taking medications such as 
OxyContin in large amounts.  The examiner noted that this is 
not consistent with bipolar disorder in which racing thoughts 
wax and wane.  The veteran also reported depressed mood, 
problems with insomnia, decreased appetite with weight loss, 
decreased energy level, helplessness, and hopelessness.  The 
examiner noted that it was unclear whether the things such as 
decreased energy level and changes in appetite were related 
to depression or were related to medications that he was 
being prescribed for physical problems.

The examiner specifically opined that in his professional 
opinion, the problems experienced by the veteran while in the 
military were related to alcohol abuse and impulsivity 
associated with the alcohol abuse, in addition to discord 
with his marriage.  The examiner further explained that there 
was no clear indication of a major mental illness which can 
be directly correlated with military service with the 
exception of the fact that the veteran obviously began to 
have problems with alcohol dependence while on active duty.  
The examiner noted that to date he had been treated for 
multiple different diagnoses since his return from Germany, 
although his presentation was not consistent with any 
particular diagnosis.  The examiner noted that the veteran 
reported very unusual hallucinations which would be the type 
of symptoms that would be expected to accompany a major 
depressive disorder with psychotic features or bipolar 
disorder.  The examiner noted that it was clear that the 
veteran continued to have problems with alcohol, as he was 
drinking at least a bottle of wine by himself every other day 
despite negative consequences with his relationships, 
finances, work, and legal involvement.

The record also contains outpatient treatment reports which 
include mental health reports from the Columbia VAMC, dated 
from June 2004 to June 2006, which diagnose the veteran with 
bipolar disorder, not otherwise specified.  Most recently, a 
June 2006 entry diagnosed the veteran with bipolar disorder, 
and noted that he presented complaining of no appetite, 
depression, poor sleep and decreased energy.  June 2004 is 
the earliest notation in the record that shows a diagnosis of 
bipolar disorder.

Here, treatment reports from the Columbia VAMC include a 
diagnosis of bipolar disorder; however, the service medical 
records are absent of any complaints or treatment related to 
bipolar disorder or any other mental health problems, such as 
anxiety or depression.  However, as mentioned above, in-
service mental health records did note problems with alcohol 
abuse, marital problems and anger.  Further, there is no 
medical evidence of a nexus between any diagnosed bipolar 
disorder and any incident or event that occurred in service.  
Specifically, no clinician has attributed the veteran's 
bipolar disorder to any event in service, including the 
helicopter crash of a friend, or the veteran's marital 
problems, both described by the veteran as events that 
precipitated the onset of his bipolar disorder.  

On the contrary, the April 2006 VA examiner attributed the 
veteran's problems while on active duty to alcohol abuse and 
marital discord, explaining that there was no indication of a 
major mental illness which could be directly correlated with 
service.  The record does not contain any other medical 
opinion contradicting this examiner's opinion by linking the 
veteran's currently diagnosed bipolar disorder to service.  
As such, entitlement to service connection on a direct basis 
for bipolar disorder is not warranted.

Turning to the possibility of service connection on a 
presumptive basis, certain chronic diseases, such as 
psychoses, may be presumed to have been incurred in or 
aggravated during active military service if the psychosis 
becomes manifest to a compensable degree within a year of 
separation from qualifying service.  38 C.F.R. §§ 3.307(a), 
3.309(a) (2007).  In this veteran's case it is not clear 
whether the diagnosis of bipolar disorder is accurate, but 
the salient point to be made is that any bipolar disorder 
that examiners may have found was not shown until several 
years after his separation from service, which means that 
service connection on a presumptive basis may not be granted.  
38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  The veteran had 
psychiatric symptoms during service and presumably within a 
short time thereafter, but no examiner has indicated that any 
such symptom was a manifestation of a bipolar disorder.  
Indeed, when examining the record, the VA examiner indicated 
that such symptoms did not represent the onset of a current 
mental disorder, such as bipolar disorder, which in fact was 
not diagnosed by this examiner because the veteran did not 
meet the diagnostic criteria.  

The Board notes that during the veteran's June 2007 Board 
hearing, the veteran stated that the first treatment he 
received for bipolar disorder was from Dr. Davis in 1997.  
Dr. Davis diagnosed him with schizophrenia and manic 
depression; however, the veteran himself stated that at this 
time Dr. Davis did not offer an opinion as to whether that 
the veteran's condition was caused or aggravated by his 
military service.  Even assuming that the veteran was 
diagnosed with "manic depression" in 1997, this does not 
change the service connection analysis.  This initial 
diagnosis was still given almost ten years after separation 
from service and Dr. Davis, according to the veteran himself, 
offered no opinion regarding a connection to service.

As noted above, the veteran contends that his currently 
diagnosed bipolar disorder and degenerative disc disease 
originated during his period of active military service.  
However, while the veteran is competent as a layperson to 
describe the symptoms he experiences, he is not competent to 
provide a medical opinion as to their cause or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1)).  Consequently, the veteran's own assertions 
as to the etiology of his disabilities have no probative 
value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  No 
bipolar disorder or degenerative disc disease is traceable to 
an injury or disease incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for bipolar disorder is 
denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.


REMAND

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  The most recent medical evidence of record that 
addresses the veteran's current level of disability according 
to the pertinent diagnostic criteria is a December 2004 VA 
examination.  At this examination, the examiner noted that 
the veteran was diagnosed with prostatitis in 1988, at which 
time he required antibiotics.  The veteran reported that 
since that time he required antibiotics 7 more times for 
relapses and stated that he drank a lot of water and urinated 
every hour during the day and four times a night, and 
described post-void dribbling.  The examiner assessed the 
veteran with a history of prostatitis with several 
recurrences since 1988.  The examiner stated that he 
suspected that the veteran's symptoms of post-void dribbling 
were related to his history of prostatitis and noted that he 
had undergone multiple cystoscopy procedures directly related 
to his prostatitis; and the examiner noted that he had multi-
factorial erectile dysfunction related to in equal parts high 
cholesterol, hypertension, a history of prostatitis, and a 
history of low back surgery three times, and possibly the 
confounding factor of a hormonal imbalance.  The examiner 
stated that his urinary frequency and nocturnal urinary 
incontinence as well as urgency are due in equal parts to 
polydipsia, a history of low back surgery three times, and a 
history of prostatitis.

At the veteran's June 2007 Board hearing, he stated that 
since his December 2004 VA examination, his symptoms related 
to prostatitis had increased in severity.  Specifically, he 
stated that he currently suffers from urine leakage, with the 
need to wear absorbent material that must be changed four or 
more times during the day.  He also noted that he had urinary 
frequency one or more times every hour during the day, and 
five or six times at night.  The veteran also stated that he 
was taking antibiotics for an infection once every two to 
three months.

At his hearing the veteran submitted a February 2007 urogram 
noting that the urinary bladder filled well and the post-void 
film demonstrated good emptying.  The impression was slight 
enlargement of the prostate associated with good post-void 
emptying.

Given that the December 2004 examination was conducted almost 
three years ago, and that the veteran has alleged that his 
chronic prostatitis is now worse, the Board finds that it 
would be helpful to secure additional medical evidence.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595  (1991) (where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).

Although the record contains outpatient treatment notes from 
the Columbia VA medical center, (VAMC) dated from December 
2004 to June 2006, including a November 2005 urology report, 
which noted that the veteran had several episodes of 
prostatitis every year and noted that he was experiencing 
frequent and urgent urination, these treatment notes are 
inadequate for rating purposes because the notes do not 
address the veteran's current level of disability in the 
context of the diagnostic rating criteria.

Based on the above reasoning, the Board will remand to seek 
current relevant treatment records, and to afford the veteran 
a new VA examination in order to determine his current degree 
of disability.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  Ask the veteran to identify names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim, including recently prepared 
genitourinary system treatment records.  
With any necessary authorization from the 
veteran, attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

2.  Arrange for the veteran to undergo a 
VA genitourinary examination by a 
physician with appropriate expertise to 
determine the current degree of 
disability of the veteran's service-
connected prostatitis.  The examiner 
should evaluate the veteran's prostatitis 
for any voiding dysfunction or urinary 
tract infection related to the 
prostatitis.  If possible, the examiner 
should attempt to differentiate the 
degree to which the veteran experiences 
urinary frequency and/or leakage as a 
result of his prostatitis as opposed to 
other non-service connected disabilities, 
or medications taken for these non-
service connected disabilities, including 
hypertension, and chronic pain syndrome.  
The examiner should specifically comment 
on the February 2007 urogram results and 
reconcile this report with the veteran's 
report of urinary frequency and the need 
to wear absorbent materials.  It should 
be noted whether the veteran's reports 
regarding leakage and frequency is 
consistent with the objective findings 
relating to the severity of his 
prostatitis.  (The veteran's claims file, 
including a copy of this remand, must be 
made available to the examiner for review 
in connection with the examination.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of 
examination findings to the rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

3.  The AOJ should re-adjudicate the 
claim remaining on appeal.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be issued.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


